UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4665


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMAR KEITH GARVIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cr-00141-JAG-1)


Submitted:   March 30, 2015                 Decided:   April 3, 2015


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mark Bodner, Fairfax, Virginia, for Appellant. Dana J. Boente,
United States Attorney, Olivia L. Norman, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lamar       Keith   Garvin    pleaded      guilty,     without     a    plea

agreement, to attempted Hobbs Act robbery, in violation of 18

U.S.C. § 1951 (2012) (Count One); use of a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c) (2012)

(Count Two); three counts of Hobbs Act robbery, in violation of

18 U.S.C. § 1951 (Counts Three, Five, and Six); brandishing a

firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c) (Count Four), and conspiracy to obstruct, delay, and

affect commerce by robbery, in violation of 18 U.S.C. § 1951

(Count Seven).

      On    appeal,   Garvin    first    challenges    the   district    court’s

denial of his motion to withdraw his guilty pleas to Counts One

and   Two,    contending    that    he    made   a    credible    assertion    of

innocence as to these charges and that he was not fully informed

of his rights prior to entering his guilty pleas.                  We review a

district court’s denial of a motion to withdraw a guilty plea

for abuse of discretion.           United States v. Nicholson, 676 F.3d
376, 383 (4th Cir. 2012).           A defendant seeking to withdraw his

guilty     plea   bears   the   burden   of   “show[ing]     a   fair   and   just

reason” for withdrawing the plea.             Fed. R. Crim. P. 11(d)(2)(B);

Nicholson, 676 F.3d at 383.

      In deciding whether to permit a defendant to withdraw his

guilty plea, a district court should consider:

                                         2
       (1)   whether  the  defendant has  offered  credible
       evidence that his plea was not knowing or otherwise
       involuntary; (2) whether the defendant has credibly
       asserted his legal innocence; (3) whether there has
       been a delay between entry of the plea and filing of
       the motion; (4) whether the defendant has had close
       assistance of counsel; (5) whether withdrawal will
       cause prejudice to the government; and (6) whether
       withdrawal will inconvenience the court and waste
       judicial resources.

       United    States         v.    Ubakanma,       215 F.3d 421,    424       (4th    Cir.

2000).      While all of these factors should be considered, the key

factor is whether the Fed. R. Crim. P. 11 hearing was properly

conducted.       Nicholson, 676 F.3d at 384.

       We     have    reviewed         the   record         and    discern          no    abuse     of

discretion in the district court’s decision.                                 Garvin has failed

to     establish       that      his    guilty        pleas       were       not     knowing       and

voluntary.           The    district      court      conducted          a    thorough       Rule    11

hearing,      ensuring        that     Garvin     understood           the     charges      against

him,    the    rights      he    was    waiving,          and    the    statutory         mandatory

minimum       sentences         applicable.           Garvin           has    also       failed     to

credibly      assert       his       innocence       of    these       two     charges      as     the

district       court       discredited       his      statements             that    he    did     not

participate in the robbery and that the robbery did not involve

a real firearm.             Additionally, Garvin had the close assistance

of counsel and he waited a considerable amount of time after

pleading guilty to file the motion.




                                                 3
      Next, Garvin argues that the district court erred when it

denied    his    two    motions    to    substitute       counsel.         We   review    a

district court’s ruling on a motion to substitute counsel for

abuse of discretion.           United States v. Horton, 693 F.3d 463, 466

(4th Cir. 2012).          This Court considers three factors on appeal:

the “[t]imeliness of the motion; [the] adequacy of the court’s

inquiry       into     the    defendant’s        complaint;        and     whether      the

attorney/client conflict was so great that it had resulted in

total    lack    of    communication      preventing         an    adequate     defense.”

United States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).

      After review, we discern no abuse of discretion.                               First,

these     motions      were    untimely     filed.           Despite      long-standing

dissatisfaction with counsel, Garvin waited until the morning of

trial    to   first     request    new    counsel      and    he    filed      the   second

motion only 18 days before sentencing.                  Next, the district court

conducted thorough inquiries into the conflict between Garvin

and   counsel,        addressing   Garvin      personally         and    asking      counsel

about the issues Garvin raised.                  Counsel advised Garvin on the

Government’s          evidence,    including        his      codefendants’           likely

testimony; discussed whether Garvin should testify at trial; and

addressed       defenses      Garvin    wished    to    present.          We    therefore

conclude that the district court did not abuse its discretion.

        Finally, Garvin argues that the district court erred when

it denied his motion to suppress his statements.                         The Government

                                           4
responds that Garvin waived his right to appeal this issue by

entering unconditional guilty pleas.                “This court has recognized

that, pursuant to Rule 11(a)(2) of the Federal Rules of Criminal

Procedure, the direct review of an adverse ruling on a pretrial

motion is available only if the defendant expressly preserves

that    right    by    entering   a   conditional      guilty    plea.”      United

States v. Abramski, 706 F.3d 307, 314 (4th Cir. 2013), aff’d on

other grounds, 134 S. Ct. 2259 (2014) (internal quotation marks

omitted).       “[A]bsent a valid conditional guilty plea, we will

dismiss a defendant’s appeal from an adverse pretrial ruling on

a   non-jurisdictional         issue.”        Id.   (internal    quotation        marks

omitted).       Garvin pleaded guilty without the benefit of a plea

agreement and did not seek to preserve his right to appeal the

denial of his motion to suppress.               Therefore, we conclude he has

waived his right to appeal the denial of his motion to suppress.

       Accordingly, we dismiss the appeal to the extent Garvin

challenges the denial of his motion to suppress and affirm in

all other respects.         We dispense with oral argument because the

facts   and     legal   contentions      are    adequately      presented    in    the

material      before    this    court    and    argument     will   not     aid    the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          5